Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION

Response to Amendment

This office action is in response to the amendment filed on 05/02/2022.  Claims 1-5, 7-12 and 15-19 are pending in the instant application.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al (US 10667208, “Zhang”) in view of Nagata et al (US 9306679, “Nagata”).

	Re claim 1, Zhang discloses receiving, at a communication device (figure 3, UE), a first broadcasting message from a base station (figure 3, micro base station), the first broadcasting message including a first information for backhaul link selection (link type, a link status, a link level; column 2, lines 15-20); receiving a second message from the base station, the second message including second information for backhaul link selection (information about acceptable load; column 2, lines 20-21); determining to access either the base station or a candidate node according to the first broadcasting message and second message (column 2, lines 22-25), but fails to disclose determining a channel quality between the communication device and the base station. However, Nagata discloses determining a channel quality between UE and a DeNB (figure 3).Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Zhang with Nagata for the benefit of providing reliable data communication by further considering channel quality in determining to access either the base station or a candidate node.  
	
Claim 2, 3 and 5 rejected under 35 U.S.C. 103 as being unpatentable over Zhang in view of Nagata and further in view of Ryu et al (US 20160204847, “Ryu”).
		Re claim 2, Zhang discloses all of the limitations of the base claim, but fails to disclose the first information for backhaul link selection comprises a first threshold, and accessing the base station at the communication device if the channel quality between the communication device and the base station is equal to or greater than the first threshold. However, Ryu discloses determining link quality of backhaul link is greater than broadcasted threshold (paragraph [0076]). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Zhang with Ryu for the benefit of providing reliable data communication by accessing the BS if the channel quality between the communication device and the base station is greater than the first threshold.
	Re claim 3, Zhang discloses all of the limitations of the base claim, but fails to disclose determining the channel quality between the communication device and the candidate node. However, Nagata discloses determining a channel quality between UE and a DeNB (figure 3). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Zhang with Nagata for the benefit of providing reliable data communication by considering channel quality in determining access either the base station or a candidate node.  
	Re claim 5, Zhang discloses the first information and the second information are both configured and broadcasted by the base station (column 2, lines 15-21).

Response to Arguments 
Applicant's arguments filed on 05/02/2022 have been considered but they are not persuasive.
	As shown in the rejection above in regard to claim 1, Zhang disclose added claim limitations, receiving a second message from the base station, the second message including second information for backhaul link selection (information about acceptable load; column 2, lines 20-21).
Allowable Subject Matter
Claims 4 and 7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 8-12 and 15-19 are allowed. 
	
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no, however, event will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hong Cho whose telephone number is 571-272-3087.  The examiner can normally be reached on Mon-Fri during 8 am to 4 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Hassan Phillips can be reached on 571-272-3940.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/HONG S CHO/
Primary Examiner, Art Unit 2467